Citation Nr: 9903133	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  97-30 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for sickle cell anemia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from March 1973 to April 1973 
and from February 1976 to March 1976.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from a July 
1997 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio. 


FINDINGS OF FACT

1.  The veteran's sickle cell anemia clearly and unmistakably 
preexisted his initial entry into active military service.

2.  There was no increase in the underlying disability 
associated with the veteran's preexisting sickle cell anemia 
during either of his periods of active military service.  


CONCLUSIONS OF LAW

1.  The presumption of soundness at the time of entry into 
service has been rebutted. 38 U.S.C.A. §§ 1111, 1137 (West 
1991); 38 C.F.R. 3.304(b) (1998).

2.  The veteran's sickle cell anemia was not incurred in or 
aggravated by his active military service.  38 U.S.C.A. 
§§ 1110, 1131, 1111, 1153 (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim service connection for sickle cell anemia is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  There is 
clearly a current medical diagnosis of disability, and the 
service medical records for the veteran's first period of 
active military service include reference to such disability.  
Under the particular circumstances of this case, the Board 
finds that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to his claim.  The 
Board is also satisfied that all the facts relevant to this 
claim have been properly and sufficiently developed.  38 
U.S.C.A. § 5107(a). 

Service connection may be granted for any disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The Board notes 
that VA's General Counsel has suggested that most diseases 
are considered to be acquired in nature, whereas others are 
recognized as congenital, developmental or familial in 
origin.  The General Counsel has held that the term "disease" 
includes familial diseases such as sickle cell anemia.  See 
VAOPGCPREC 82-90 (Jul. 18, 1990) (service connection may be 
granted for diseases, but not defects, of congenital, 
developmental, or familial origin).  The General Counsel has 
also noted that VA adjudicators ordinarily are justified in 
finding that a familial disease by its very nature preexisted 
the claimant's military service.  Id. at 4.  However, with 
regard to the present case, the Board believes that the 
question of when the veteran's sickle cell anemia was first 
manifested must be considered and that an analysis of the 
presumption of soundness is necessary. 

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects, infirmities, or disorders 
noted when examined and accepted for service, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that a disease existed prior to service.  38 U.S.C.A. 
§§ 1111, 1137; 38 C.F.R. 3.304(b).  A preexisting injury or 
disease will be considered to have been aggravated by active 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a),(b).  Moreover, the United States Court of Veterans 
Appeals (Court) has held that temporary flare-ups during 
service of the symptoms of a disability, without overall 
worsening of the condition itself, do not constitute 
aggravation of the disability.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991).

The veteran, who had active service from March 1, 1973, to 
April 6,1973, and from February 24, 1976, to March 5, 1976, 
seeks service connection for sickle cell anemia.  On March 
12, 1973 (just 12 days after his first entry into service), 
the veteran was admitted into the dispensary ward after a 
routine screening revealed the presence of sickle cell 
disease.  An entry associated with the veteran's 
hospitalization at that time reveals that, although the 
veteran did not disclose the presence of sickle cell disease 
during his enlistment examination, he indicated that he had 
had been aware of having sickle cell disease prior to 
enlistment and that he had experienced a "crisis" several 
months prior to enlistment.  Further, a March 1973 
determination of a medical board reflects a statement by the 
veteran that he had been tested for sickle cell disease when 
he had been hospitalized for pneumonia prior to enlistment, 
but that the veteran did not reveal his past history during 
induction.  

In some more recent statements, including a July 1997 
statement in support of his claim, the veteran has indicated 
that he first developed sickle cell disease while on active 
service in 1973.  An April 1998 outpatient record, moreover, 
reflects what appears to be a history provided by the veteran 
that he required hospitalization in the service for a sickle 
cell crisis and that his hospitalization in the service 
constituted the first crisis requiring hospitalization.  The 
Board, however, finds the statements made by the veteran in 
1973 to treating physicians more probative than those made 
many years later, after the veteran filed a claim for 
benefits.  Moreover, the Board observes that the veteran's 
assertions that sickle cell disease first was manifested 
during service appear inconsistent with an October 1996 entry 
which reflects a history provided by the veteran that he had 
been diagnosed with sickle cell disease as a child.  

The Board observes that claims file also contains a March 
1998 statement from the veteran's mother that seems to 
indicate that the veteran was never diagnosed with sickle 
cell disease at any time in his life.  However, this 
statement made many years after the fact and in conjunction 
with the veteran's claim is of diminished probative value, 
especially since it also seems to say that there has never 
been a diagnosis of sickle cell disease to begin with, a fact 
clearly refuted by the medical evidence (both in service and 
by current medical records). 

Although the veteran is presumed to have entered active duty 
in sound condition, 38 U.S.C.A. § 1111, the evidence 
establishing that the veteran's sickle cell disease existed 
prior to the veteran's initial period of service in 1973, is 
sufficient to rebut this presumption.  The Board places 
considerable weight, in this respect, on the veteran's 
admissions that, in essence, he obfuscated the true nature of 
his medical health during his entrance examination in order 
to gain admission into the service and the October 1996 entry 
dating sickle cell anemia to childhood.  Although statements 
by the veteran against his interests made during service are 
of no force and effect if other data do not establish the 
fact, see 38 C.F.R. § 3.304(b)(3), the veteran's history 
provided during service is corroborated in this case by the 
October 1996 entry which documents a similar history 
furnished to a physician many years later in the course of 
medical treatment.  In other words, the veteran has 
apparently recently told the same story of preservice sickle 
cell anemia, and his statements made in connection with his 
claim that he never had preservice manifestations of sickle 
cell anemia are simply not credible.  The totality of the 
circumstances of this case (including the veteran's 
admissions (during and after service), the fact that sickle 
cell disease was noted within two weeks of the veteran's 
entry into service, and the underlying nature of the disease) 
compels the Board to conclude that the record shows by clear 
and unmistakable evidence that the veteran's sickle cell 
anemia existed prior to service.  See Doran v. Brown, 6 Vet. 
App. 283 (1994) (veteran's admission of a previous history of 
psychiatric problems constituted clear and unmistakable 
evidence of a preexisting condition); see also Harris v. 
West, 11 Vet. App. 456 (1998).  

Moreover, service medical records do not suggest any 
underlying worsening of the veteran's sickle cell disease.  
Although the veteran apparently suggested in April 1998 that 
his hospitalization in-service hospitalization in 1973 was 
precipitated by a sickle cell crisis, an April 1973 discharge 
report reflects that he was hospitalized after a routine 
screening revealed the presence of the disease, and does not 
suggest that hospitalization was precipitated by any increase 
in symptomatology.  Although the discharge report makes 
reference to a fever of "several days" duration, the report 
does not attribute the fever to sickle cell disease.  
Significantly, the record shows that he was suffering from an 
upper respiratory infection.  Even assuming, however, that 
the veteran's fever was a manifestation of sickle cell 
disease, the report indicates once the veteran's fever came 
down, the remainder of his hospitalization was uneventful.  
It would appear, therefore, that the veteran's fever in 
service, particularly in light of the veteran's history of a 
prior crisis before service, constituted at most an acute 
flare-up of the veteran's disease and not an overall chronic 
worsening of the sort that may be characterized as 
aggravation.  

Current treatment records suggest ocular involvement of the 
veteran's disease.  An August 1991 entry makes reference to 
what appears to be a five year history of blindness and a two 
year history of pain in the right eye.  Service medical 
records do not document any ocular involvement or otherwise 
document the onset of additional secondary manifestations of 
sickle cell disease.  Although the veteran argues that 
removal of the right orbit in September 1997 constitutes 
aggravation of his disease, the aggravation that is 
significant for analysis is aggravation during a period of 
service.  Inasmuch as the evidence associated with the claims 
file suggests that the veteran's disease remained unchanged 
in severity during the veteran's brief periods of active 
duty, the Board concludes that the disease was not aggravated 
during service.  


ORDER

The appeal is denied.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 7 -


